                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                            IN THE UNITED STATES DISTRICT COURT

                                  8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     ALICE BROWN,                                    Case No. 19-cv-04047-MMC
                                  11                   Plaintiff,
                                                                                         ORDER DISMISSING FIRST
                                  12             v.
Northern District of California




                                                                                         AMENDED COMPLAINT
 United States District Court




                                  13     WESTERN COMMUNICATIONS INC.,
                                         et al.,
                                  14
                                                       Defendants.
                                  15

                                  16          On July 15, 2019, plaintiff Alice Brown filed her complaint, by which pleading

                                  17   plaintiff asserted against defendants Western Communications, Inc., Del Norte Triplicate,

                                  18   and Robert Fornoff (“Fornoff”) claims for unlawful discrimination pursuant to Title II of the

                                  19   Civil Rights Act of 1964, 42 U.S.C. § 2000a (“Title II”), and for violation of her rights under

                                  20   the First Amendment to the United States Constitution. That same day, plaintiff also filed

                                  21   an application to proceed in forma pauperis. Thereafter, by order filed July 19, 2019, the

                                  22   Court granted plaintiff’s application to proceed in forma pauperis and, having found

                                  23   plaintiff failed to state a claim under either Title II or the First Amendment, dismissed the

                                  24   complaint with leave to amend.

                                  25          Now before the Court is plaintiff’s First Amended Complaint (“FAC”), filed August

                                  26   8, 2019. Having read and considered the FAC, the Court rules as follows.

                                  27          Where, as here, a party proceeds in forma pauperis, the district court, pursuant to

                                  28   28 U.S.C. § 1915(e)(2), must dismiss the complaint if the plaintiff “fails to state a claim on
                                  1    which relief may be granted.” See 28 U.S.C. § 1915(e)(2)(B)(ii). The Court considers

                                  2    herein whether the FAC is subject to dismissal for “fail[ure] to state a claim on which relief

                                  3    may be granted.” See id.

                                  4           In her FAC, plaintiff alleges, as she did in her original complaint, Fornoff “ordered

                                  5    [plaintiff] . . . out of his business” (see FAC ¶ 10) and “refused to allow her to purchase an

                                  6    ad in the newspaper” (see id. ¶ 12) after plaintiff, during a meeting, “asked Fornoff if he

                                  7    had a racial bias” (see id. ¶ 10). In her FAC, however, plaintiff no longer asserts any

                                  8    claims under federal law. Rather, relying solely on diversity jurisdiction as the basis for

                                  9    her “case belong[ing] in federal court” (see FAC ¶ 3), plaintiff now asserts a single state

                                  10   law claim for “discrimination/denial of service” (see id. at 5). For the reasons set forth

                                  11   below, the Court finds the FAC is subject to dismissal.

                                  12          At the outset, the Court finds plaintiff’s reliance on diversity jurisdiction is
Northern District of California
 United States District Court




                                  13   misplaced. Diversity jurisdiction exists where there is “complete diversity” among the

                                  14   parties, i.e., where the “citizenship of each plaintiff is diverse from the citizenship of each

                                  15   defendant.” See Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996). Here, however,

                                  16   plaintiff alleges she and all defendants other than Western Communications, Inc., are

                                  17   citizens of California. (See FAC ¶¶ 1-2.)

                                  18          Next, although a federal court may exercise supplemental jurisdiction over a

                                  19   plaintiff’s state law claim where, as here, such claim and the federal claims asserted in

                                  20   the original complaint “derive from a common nucleus of operative fact,” see Trs. of

                                  21   Constr. Indus. & Laborers Health & Welfare Tr. v. Desert Valley Landscape & Maint., Inc.,

                                  22   333 F.3d 923, 925 (9th Cir. 2003) (internal quotation and citation omitted), the Court,

                                  23   given the early stage of the proceedings, declines to do so, see Carnegie-Mellon Univ. v.

                                  24   Cohill, 484 U.S. 343, 350 (1988) (holding “when the federal-law claims have dropped out

                                  25   of the lawsuit in its early stages and only state-law claims remain,” federal courts

                                  26   ordinarily “should decline the exercise of jurisdiction by dismissing the case without

                                  27   prejudice”).

                                  28   //
                                                                                       2
                                  1             Accordingly, the FAC is hereby DISMISSED without prejudice to refiling in state

                                  2    court.

                                  3             IT IS SO ORDERED.

                                  4

                                  5    Dated: August 28, 2019
                                                                                               MAXINE M. CHESNEY
                                  6                                                            United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
